Motion for re-argument. (See 240 N.Y. 149.)
We have decided that considerations of justice and fairness to the defendant should lead the courts of this State to refuse jurisdiction of the present action to compel the defendant trust company to deliver securities and property to the plaintiff. We have not decided that equitable considerations ought not to lead the courts to take jurisdiction of some other action in which a measure of relief might be granted which would be fair to the plaintiff or its stockholders and yet afford adequate protection to the defendant.
The motion for a re-argument should be denied, without costs and without prejudice to the commencement of a new action for such relief. *Page 683